Citation Nr: 1137568	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to January 1972 and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied entitlement to service connection for high blood pressure.  

In July 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to the Veteran's period of active duty beginning in January 1991.  

2.  Evidence of record does not clearly and unmistakably show that hypertension was not aggravated during the Veteran's period of active service from January 1991 to October 1991. 


CONCLUSION OF LAW

Hypertension was aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision for the Veteran in this case, a discussion of how VA complied with the VCAA is not required.  

Analysis

In his July 2005 notice of disagreement, the Veteran argued that he was diagnosed with uncontrollable hypertension during Desert Storm.  He indicated that he was previously diagnosed with mild hypertension which was controllable with diet and exercise.  

In his April 2006 VA Form 9, the Veteran argued that hypertension was permanently aggravated during his second period of active duty.  He reported that before going to the Gulf, his hypertension was controlled by one pill per day but in March 1991 it became uncontrollable and he now requires two medications.  

At the July 2011 travel board hearing, the Veteran testified that he was not treated for hypertension during his first period of service, but that he was treated during his second.  He reported a history of hypertension but was able to control it with diet and exercise.  He testified that hypertension became an issue when he was over "in the desert," and that his blood pressure sky rocketed during that second tour of service.  He denied needing medication prior to that.  The representative also argued that the Veteran had elevated blood pressure readings on VA examination in March 1972 and that these would be consistent with today's standards of high blood pressure.  

On review, service treatment records for the period of service from July 1969 to January 1972 do not show treatment for or a diagnosis of hypertension.  Compensably disabling hypertension was also not shown within one year following discharge from active duty in 1972.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In cases where the disease or injury at issue is not noted on an entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

On review, it does not appear that the Veteran was afforded a physical examination prior to his period of active duty beginning January 3, 1991.  As hypertension was not noted, he is entitled to the presumption of soundness.  

In determining whether the presumption of soundness has been rebutted, the Board finds that there is clear and unmistakable evidence that the Veteran had hypertension prior to beginning his term of active duty in 1991.  A May 1978 private medical statement indicates that the Veteran had been evaluated for mild hypertension.  On examination for Reserve duty in May 1978, the examiner noted occasional mild labile hypertension for three years prior to service, controlled without medication.  A May 1982 reenlistment examination indicates that hypertension was controlled by Diazide.  An examination dated in September 1984 indicates that the Veteran was normotensive.  A report of medical history dated in February 1986 indicates the Veteran had hypertension and was taking hydrochlorothiazide daily.  On examination in February 1989, the Veteran's blood pressure was reported as 125/90.  On the associated report of medical history, the Veteran described his health as good and did not list any current medications.  The examiner noted that the Veteran previously had increased blood pressure, better since he stopped drinking.  

Notwithstanding the finding that hypertension preexisted service, the presumption of inservice aggravation can only be rebutted if there also is clear and unmistakable evidence that the disorder was not aggravated by service.  Wagner.

A review of relevant service records shows that in January 1991, prior to deployment to Southwest Asia, the Veteran was seen for two acute care appointments and his blood pressure was reported as 143/73 and 117/74.  On March 28, 1991, approximately 1.5 months after deployment, the Veteran underwent an examination.  He reported a history of high blood pressure but indicated that he was in good health and on no current medications.  On physical examination, blood pressure was reported as 154/108.  A March 29, 1991, note indicates that the Veteran had a prior history of increased blood pressure and was on medication from 1980 to 1986.  He stopped medications secondary to a change in diet and decrease in weight.  The assessment was uncontrolled hypertension and medication was started.  By July 1991 it was reported that the Veteran should continue using Vasotec 10 milligrams per day.  On examination for release from active duty in September 1991, the appellant's blood pressure was 133/79.  The diagnosis was hypertension controlled.  

In considering the merits of the claim, the Board acknowledges that there is some inconsistent information regarding the length of time and exactly when the Veteran required medication to control his hypertension.  Regardless, the objective evidence indicates that he was not taking medications at the time he entered his 1991 period of active service and that shortly following deployment, he was diagnosed with uncontrolled hypertension and required medication.  This evidence suggests that the Veteran's hypertension increased in severity during service and as such, the Board cannot find evidence undebatably showing that the Veteran's hypertension was not aggravated during service.  Further, the appellant has testified that he continues to be on medication.

In making this determination, the Board considered the August 2007 VA opinion that the Veteran's hypertension was not aggravated by active duty.  The examiner indicated that there was no objective evidence to support the Veteran's claim that hypertension was aggravated beyond its natural progression by active military service.  In support of this opinion, the examiner cited to various service treatment records and discussed applicable risk factors.  She did not, however, discuss the March 1991 records documenting uncontrolled hypertension and the need for medication; a need which did not exist at service entry in January 1991.  Thus, the Board does not find this opinion probative or sufficient to rebut the presumption.  

Accordingly, service connection for hypertension is established.  


ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


